Citation Nr: 1729375	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a disability characterized by night sweats.

3.  Entitlement to service connection for hemoptysis.  

4.  Entitlement to service connection for a disability characterized by painful joints.  

5.  Entitlement to an initial rating in excess of 30 percent for radiculopathy of the right lower extremity.  

6.  Entitlement to an increased rating for benign prostatic hypertrophy, rated initially as noncompensable and as 20 percent disabling from September 14, 2011.

7.  Entitlement to an initial compensable rating for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1979; from November 1990 to June 1991, including service in Saudi Arabia; and from January 2003 to April 2004, including service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for radiculopathy of the right lower extremity, assigning a 30 percent rating effective April 16, 2004; granted service connection for benign prostatic hypertrophy (claimed as loss of urine control), assigning a noncompensable (zero percent) rating effective April 16, 2004; granted service connection for allergic rhinitis (claimed as breathing problems), assigning a noncompensable rating effective April 16, 2004; and denied service connection for an eye condition, hemoptysis, night sweats, and painful joints.

In May 2012, the RO increased the rating for benign prostatic hypertrophy to 20 percent effective September 14, 2011.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In July 2015, the Veteran testified in a Board hearing before the undersigned at the RO, and the transcript is of record.  

The Board remanded the case in November 2015 for additional development, including obtaining VA medical records from the West Los Angeles medical facility and scheduling the Veteran for VA examinations of his service-connected prostate condition and allergic rhinitis.  Records from the Los Angeles VAMC have since been associated with the claims file and the Veteran had VA prostate and rhinitis examinations in February 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the claim for service connection for a disability characterized by night sweats and the increased rating claims, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for an eye disability, hemoptysis, and painful joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of a disability characterized by night sweats is not shown; night sweats is a symptom of the service-connected PTSD.

2.  For the entire period of appeal, the right lower extremity radiculopathy more nearly approximates moderate incomplete nerve paralysis, and does not more nearly approximate severe incomplete nerve paralysis or complete nerve paralysis.

3.  For the period of appeal prior to September 14, 2011, the benign prostatic hypertrophy did not more nearly approximate voiding dysfunction or urinary tract infection.

4.  For the period of appeal from September 14, 2011, the benign prostatic hypertrophy more nearly approximates a daytime voiding interval between one and two hours and awakening to void three to four times per night.

5. The Veteran's allergic rhinitis does not result in greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage, nor has he been found to have a nasal polyp.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability characterized by night sweats have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  For the entire period of appeal, the criteria for a rating in excess of 30 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Codes 5243, 8526 (2016).

3.  For the period of appeal prior to September 14, 2011, the criteria for a compensable disability rating for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527 (2016).

4.  For the period of appeal from September 14, 2011, the criteria for a rating in excess of 20 percent for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527 (2016).

5.  The criteria for an increased compensable evaluation for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 , 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Here, with regard to the claim for service connection for night sweats and the increased rating claims, the RO provided a notice letters to the Veteran in September 2004, prior to the adjudication of the claims for service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claims for higher initial ratings are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to these claims.  

The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim for service connection for night sweats and the increased rating claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claim for service connection for night sweats and the increased rating claims. 

The Veteran underwent VA examinations in September 2011 and February 2016 to obtain medical evidence regarding the severity of the right lower extremity, prostate, and allergic rhinitis disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  They were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for night sweats and the increased rating claims, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection Claim

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Night Sweats

The Veteran contends that since returning from Iraq, he sometimes wakes up drenched in sweat.  See the July 2015 Board hearing transcript.

After careful review, the Board finds that the weight of the competent and credible evidence establishes that the Veteran's night sweats are a symptom of his service-connected PTSD and are not a separate diagnosis.

VA treatment records indicate that in March 2005, the Veteran was referred to psychology services for evaluation of anxiety, irritability, and possible PTSD.  He reported that he had increased difficulty with sleep, including frequent nightmares and night sweats, related to the death of a comrade during service in Iraq.  In November 2005, a VA psychiatrist noted that the Veteran's main unsolved problems with his PTSD were nightmares four nights per week with associated sweats and tachycardia.  

In July 2006, the Veteran continued to have night sweats, which "may be related to PTSD."

In August 2007, after starting different medications for PTSD and depression, the Veteran denied having night sweats.  

In July 2010, the Veteran reported that he took afternoon naps, during which he had nightmares and woke up sweating.  In October 2010, the Veteran reported having a relapse on his PTSD symptoms, which included nightmares and night sweats.  

In a September 2011 VA PTSD examination, the Veteran reported that when he stopped his medication for PTSD, he would sweat when he heard loud sounds.

In a March 2012 VA Gulf War examination, the Veteran reported that he started having night sweats after coming back from Iraq; however, after starting treatment for PTSD, the night sweats diminished to once a week.  

The Veteran testified in the July 2015 Board hearing that sometimes at night instead of dreaming he is "just in a dark place" and subsequently wakes up drenched in sweat.  He indicated that his medication was reduced and that has happened only once since that time.

In sum, a reasonable reading of the medical evidence indicates that Veteran's reported night sweats are a symptom of his PTSD.  The evidence does not indicate that he has a current diagnosis characterized by night sweats that is separate from symptoms of PTSD.  Rather, VA treatment records consistently indicate that the night sweats are a manifestation of the Veteran's service-connected PTSD, and that they have significantly diminished, or at times even ceased, since the Veteran has been on medication to treat his PTSD. 

Although the Veteran can describe observable symptoms such as waking up sweating, his statements are not competent to clinically diagnose a disorder characterized by night sweats, or to opine on whether the symptom of night sweats warrants a diagnosis separate from other PTSD or other medical diagnoses, as he has not been shown to have the medical training necessary to diagnose a disorder characterized by night sweats or opine on its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg but not competent to provide evidence as to more complex medical questions).  Furthermore, even if the Veteran's statements could be used to diagnose a disorder or opine on its etiology, it appears that the Veteran thinks that the night sweats are a symptom of his PTSD.  The Board notes that in an August 2005 notice of disagreement, the Veteran listed a number of conditions for which he was appealing denials of service connection, and listed "PTSD, nightmares, night sweats" as one condition.  In addition, the Veteran reported in the September 2011 VA PTSD examination that he started sweating when he stopped his PTSD medication, and he reported in the March 2012 Gulf War examination that after starting treatment for PTSD his night sweats diminished to once a week. 

As such, the weight of the evidence is against the claim that the Veteran has a current diagnosis characterized by night sweats that is separate from his diagnosis of PTSD, for which he is already service-connected.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Accordingly, the appeal for service connection for a disability characterized by night sweats is denied.

III.  Increased Rating Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Radiculopathy of the Right Lower Extremity

The Veteran's radiculopathy of the right lower extremity is rated under Diagnostic Codes 5243-8526.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicate that intervertebral disc syndrome (Diagnostic Code 5243) is rated under the criteria for paralysis of the anterior crural nerve (femoral) (Diagnostic Code 8526).

Under Diagnostic Code 8526, for anterior crural nerve (femoral) paralysis, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the anterior crural nerve, paralysis of quadriceps extensor muscles, is rated 40 percent disabling.  

The Board finds that for the entire period of appeal, the Veteran's right lower extremity radiculopathy has more nearly approximated moderate incomplete paralysis, and has not more nearly approximated severe incomplete paralysis or complete paralysis of the anterior crural nerve to warrant a higher 40 percent rating.

VA treatment records indicate that in June 2004, the Veteran reported continued pain at the right S1 and right low back since his in-service injury.  He was noted to have seen a neurosurgeon in February 2004, with a negative MRI of the lumbar spine and right hip; however, his pain was constant and it had worsened one week prior with bending movement.  The Veteran was sent for a pain management evaluation.  A July 2004 MRI of the pelvis and hips was negative; the Veteran was told to continue with his current medications, including a VA prescription for gabapentin (for pain), as well as Celebrex and Flexeril.  He refused a prescription for narcotics pain control.  In August 2004, the Veteran had an EMG, which revealed L3 nerve root compression.  He reported decreased strength in his right lower extremity, and no other neurological deficits.  The Veteran's gabapentin was increased; he also had prescriptions for cyclobenzaprine (for muscle relaxant) and diclofenac (for pain and inflammation).  In November 2004, the Veteran was noted to have failed his home PT regimen.

A lumbar spine MRI in September 2006 showed diffuse disc bulge at L4-5 creating a moderately severe right-sided neural foraminal stenosis and annular tear and enlargement of the right L4 nerve root.  The Veteran had steroid and/or medial branch block (MBB) injections for low back and right lower extremity pain in February, March, May, October, and December 2006.

The Veteran had steroid and/or MBB injections in January and March 2007.  In January 2007, the Veteran had a discogram; in February 2007, he reported continued right leg pain that was a 10 out of a 10 on the pain scale, and an increase in urinary frequency averaging 2-8 times per day.  However, in a March 2007 appointment, he denied urinary frequency, retention, weakness, or incontinence issues, and in an April 2007 appointment he denied having any urinary symptoms.  In May 2007, the Veteran reported that the right lower extremity pain was worse when he walked.  He stated that the cortisone shot lasted only a few hours, and the steroid injections and MBB injections did not provide significant relief.  

In January 2008, the Veteran reported that he took gabapentin in the morning, afternoon, and evening for his back and right lower extremity pain.  The treating neurologist indicated that the Veteran's right leg radiculopathy was modestly well controlled with gabapentin.  In March 2008, the Veteran's gabapentin was decreased and his Flexeril was continued.  He had right SI ligament steroid injections in March and August 2008.

In January 2009, the Veteran was noted to use a cane in his right hand to help with "give way" pain in his right knee.  He had SI ligament injections in August, September, and October 2009.

The Veteran was noted to have sciatica with "give way pain" in January 2010, for which he used a cane.  He denied having any falls.  In July 2010, the Veteran described his right lower extremity pain as an intermittent, sharp, and shooting pain that radiated to his right groin and down the medial side of his right leg with numbness/tingling sense on the medial side of the right calf.  He rated the pain as a 7 out of 10 and said it was a reasonable amount of pain he could live with; he was able to perform all activities of daily living and sometimes did yard work.  The treatment record indicates that an April 2010 EMG showed right L2 and L3 reinnervated radiculopathy.  Compared to a previous MRI in 2006, the Veteran's denervation had ceased and his radiculopathy appeared to be healed.

In February 2011, the Veteran reported that his low back pain persisted despite exercise.  He also had intermittent radiation of pain to the right buttocks and down the anterior thigh, sometimes down to the ankle, and weakness in the right lower extremity.  

In a September 2011 VA lumbar spine examination, there was no evidence of radiating pain on movement.  Neurological examination of the right lower extremity revealed motor function within normal limits, sensory examination intact, and normal knee and ankle jerk reflexes.  However, there was L5 sensory deficit of the right dorsal foot and S1 sensory deficit of the right lateral leg.  The most likely peripheral nerve involvement was the sciatic nerve.  

In April 2012, the Veteran reported falling, which caused his low back and right-sided pain from his low back down the right leg.  He denied incontinence, muscle weakness, repeat falls, and numbness.  Two weeks later, in May 2012, the Veteran stated that his symptoms were not improving.  In August 2012, the Veteran indicated that he continued to have intermittent radiation of pain to the right buttocks and down the anterior though, sometimes to the ankle.  An MRI showed right foraminal disk protrusion visibly displacing and probably compressing the exiting right L4 root against the right pedicle and facet joint.  An EMG of the right lower extremity and paraspinal muscles was performed, with findings that were consistent with chronic radiculopathy of the right L3 or L4 and S1 nerve roots.  Compared to the August 2004 EMG findings, there was an improvement, but the chronic changes persisted.  

In July 2013, the Veteran indicated that he felt a numbing pain in his right leg; however, he took pain medication with good relief.  

The Veteran testified in the July 2015 Board hearing that if he turned a certain way or did anything too fast, his low back, groin, and right lower extremity down to his ankle all caused him pain.  He indicated that he has been treated at VA for his pain ever since the in-service injury, including injections into the nerve, but that the longest pain relief he had experienced was 24 hours.  The Veteran also stated that he had home exercises that he was taught to do when it started hurting, that his system could not handle strong narcotics, and that his wife had to help him out of bed often in the mornings.

In February 2016, the Veteran had a VA peripheral nerves examination.  He reported having intermittent pain after walking a lot, sitting the wrong way for too long, and in certain movements.  He took pregabalin twice per day for pain, and slept with a pillow above his groin, otherwise he woke up with pain.  The examiner indicated that the Veteran's symptoms of his right lower extremity radiculopathy included moderate intermittent pain; he did not experience constant pain, paresthesias and/or dysesthesias, or numbness.  Knee extension, ankle plantar flexion, and ankle dorsiflexion testing showed normal muscle strength; knee and ankle deep tendon reflexes were normal; and results of a sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were also normal.  The Veteran's gait was normal and he occasionally used a cane to assist with locomotion.  The examiner indicated that there was incomplete moderate paralysis of the anterior crural (femoral) nerve.  

In sum, a rating in excess of 30 percent is not warranted at any point during the period of appeal for the right lower extremity radiculopathy.  To warrant a higher 40 percent rating under Diagnostic Code 8526, there must be complete paralysis of the anterior crural nerve, or paralysis of the quadriceps extensor muscles.  Here, there is no evidence of complete nerve paralysis or paralysis of the quadriceps extension muscles in the right lower extremity.  Rather, there has been incomplete paralysis that has been assessed as moderate to severe.

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the peripheral nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540.  However, the Board finds no basis upon which to assign an evaluation in excess of 30 percent for the Veteran's radiculopathy of the right lower extremity at any point during the period of appeal.  The Board acknowledges that the September 2011 VA examiner indicated that the most likely nerve involvement was the sciatic nerve, which is rated under Diagnostic Code 8520; however to warrant a 40 percent rating under Diagnostic Code 8520, there must be moderately severe paralysis of the sciatic nerve.  In this case, the evidence does not show that the radiculopathy is moderately severe.  Rather, the September 2011 examiner indicated that there was no evidence of radiating pain on movement.  There was a sensory deficit of the foot and leg, although a sensory examination to pinprick/pain, touch, position, vibration, and temperature was intact; and motor function and knee and ankle jerk reflexes were normal.  

Thus, the preponderance of the evidence is against the  award of a rating in excess of 30 percent for the Veteran's service-connected radiculopathy of the right lower extremity for the entire appeal period.  Because the preponderance of the evidence weighs against an increased rating, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Benign Prostatic Hypertrophy

The Veteran's benign prostatic hypertrophy is rated under Diagnostic Code 7527.  Under this diagnostic code, for prostate gland injuries, infections, hypertrophy, or postoperative residuals, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  In this case, the Veteran's predominant symptom is voiding dysfunction, which is rated as urine leakage, frequency, or obstructed voiding.  He has not been found to have urinary tract infections.

Under the criteria for urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awaken to void three to four times per night.  A schedular maximum 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The Board finds that for the period of appeal prior to September 14, 2011, the Veteran's benign prostatic hypertrophy did not more nearly approximate any voiding dysfunction or urinary tract infection to warrant a compensable rating.

VA treatment records indicate that in March 2004, the Veteran denied having urinary or bowel incontinence.  In September 2004, the Veteran denied having any bowel or bladder difficulties.  

In August and November 2005, the Veteran denied having nocturia, frequency, hematuria, or discharge.

In April and July 2006, the Veteran denied having nocturia, frequency, hematuria, discharge, incontinence, urinary obstruction, or retention.

In January 2007, prior to a discogram procedure on the Veteran's back, he denied symptoms of dysuria, frequency, or urgency.  In February 2007, after the procedure, the Veteran reported an increase in urinary frequency averaging 7-8 times per day.  He also indicated that he had a lump in his scrotal area, which was found to be benign.  In a March 2007 appointment, the Veteran denied urinary frequency, retention, weakness, or incontinence issues, and in an April 2007 appointment he denied having any urinary symptoms.  In May 2007, the Veteran was seen for bilateral groin pain.  He reported that he occasionally strained to void and had occasional dysuria.  He was assessed as having prostatitis/epididymitis.  In September 2007, the Veteran was noted to be taking prazosin for his prostate.  He complained of urinary nocturia (2-3 times per night), frequency (every 1 hour), and urgency with pain, and was assessed as having neurogenic detrusor instability and bladder sensory deficit.  In November 2007, he was assessed as having borderline chronic kidney disease.

In June and September 2008, the Veteran denied having dysuria, nocturia, frequency, hematuria, incontinence, hesitancy, urgency, or discharge.

In April and July 2009, the Veteran denied having dysuria, nocturia, frequency, hematuria, incontinence, hesitancy, urgency, or discharge.

In February 2010, the Veteran denied having dysuria, nocturia, frequency, hematuria, incontinence, hesitancy, urgency, or discharge.

In sum, for this period of appeal, the Veteran's benign prostatic hypertrophy did result in a urinary tract infection or voiding dysfunction to warrant a compensable rating.  The Veteran consistently denied having symptoms of nocturia, frequency, hematuria, discharge, incontinence, urinary obstruction, or retention, with the exception of a one-month period after a lumbar spine procedure.  The one-month period of time does not rise to the level of an overall disability picture during the seven-year period of appeal to be indicative of daytime voiding intervals between two and three hours, or awakening to void two times per night, to warrant a 10 percent rating.  As such, for the period of appeal prior to September 14, 2011, a compensable rating is not warranted.

For the period of appeal from September 14, 2011, the Veteran's benign prostatic hypertrophy more nearly approximates a daytime voiding interval between one and two hours and awakening to void three to four times per night, which warrants a 30 percent rating.  It does not rise to the level of a daytime voiding interval of less than one hour, or awakening five or more times per night to void, which would warrant a rating of 40 percent.

The Veteran had a VA examination for benign prostatic hypertrophy on September 14, 2011.  He reported urinary symptoms of dysuria, hesitancy/difficulty starting a stream, weak/intermittent stream, hematuria, dribbling, urethral discharge, sometimes uncontrollable leaking, and pre-ejaculations.  He reported urinating 7 times during the day at intervals of every 2 hours, and 3 times per night at intervals of 2 hours.  The Veteran had intermittent urinary leakage/incontinence in which no pad or absorbent material was required.  The examiner indicated that the diagnosis was benign prostatic hypertrophy.  The Veteran's condition was quiescent.  The subjective factors were urinary frequency, and the objective factors were normal prostate, normal PSA, and residual sequelae from prostate problems including urinary frequency.  

In the July 2015 Board hearing, the Veteran testified that he "wouldn't worry about [the prostate condition] because I haven't had the problem."  He indicated that he was having hip and groin pain, but was not having any problems with the prostate.

The Veteran was afforded another VA examination in February 2016.  The examiner indicated that the Veteran's diagnosis was enlarged prostate with lower urinary tract symptoms.  The Veteran reported that he urinated 3-4 times during the night, and 8-9 times per day.  His treatment plan did not include taking continuous medication for the diagnosed condition, he had not had an orchiectomy, and there was no renal dysfunction due to his condition.  The voiding dysfunction did not cause urine leakage, nor did it require the use of an appliance.  It also did not cause signs or symptoms of obstructed voiding, nor were there any other obstructive symptoms.  The Veteran did not have erectile dysfunction, retrograde ejaculation, or a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The penis, testes, and epididymis were all found to be normal, and the prostate was not examined per the Veteran's request.

In sum, the Board finds that a higher rating is not warranted at any point during the period of appeal from September 14, 2011, as the criteria for a 40 percent rating have not been met based on the criteria for urinary frequency.  The Veteran reported that, at most, he voided 8-9 times per day and 3-4 times per night, which warrants a 20 percent rating under the criteria for urinary frequency.  He has never been noted to have a daytime voiding interval of less than one hour, or to awaken 5 or more times at night to void, which is required for a 40 percent rating.  

The Board has considered whether higher ratings are available under Diagnostic code 7527 based on urinary tract infection or obstructed voiding.  The Board finds, however, that at no time during the pendency of this appeal has the Veteran's prostate condition been shown to result in any urinary tract infections or marked obstructed voiding symptoms.  The Veteran's prostate symptoms are clearly accounted for in the rating criteria for urinary frequency.  Thus, Diagnostic Codes 7500-7525, and 7528-7532 are not for application.

Allergic Rhinitis

The Veteran's allergic rhinitis is rated under Diagnostic Code 6522, for allergic or vasomotor rhinitis.  This diagnostic code provides a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

The Board finds that the criteria for a compensable evaluation under Diagnostic Code 6522 are not met at any point during the period of appeal.  The evidence does not support a finding that the Veteran has had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage.  Additionally, no examination or treatment record evidences that the Veteran has had a nasal polyp.

VA treatment records indicate that in January 2005, the Veteran reported having nasal stuffiness, which he had experienced since being stationed in Iraq where he was exposed to sulfur fire.  

In a September 2011 VA examination, the Veteran denied having allergic rhinitis.  

In the July 2015 Board hearing, the Veteran stated he sometimes wakes up sweating and having trouble breathing.  He also testified that he had a problem with salty mucus, which was due to the white smoke from sulfur fires that he breathed in Iraq.

The Veteran had a VA examination in February 2016.  He reported that he started having a runny nose, nasal congestion, post-nasal drip, and salty-tasting saliva during his deployment in Iraq in 2004.  He reported that he stopped using Claritin and nasal steroids in 2010, and used over-the-counter nasal spray as needed.  The examiner indicated that there was not a greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, nor was there a complete obstruction on the left or right side due to rhinitis.  There was also no evidence of permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous condition.  There were no other pertinent physical findings, conditions, signs, or symptoms related to the rhinitis.  

In sum, the criteria for a compensable evaluation under Diagnostic Code 6522 are not met at any point during the period of appeal, and the Veteran has not been found to have greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of either nasal passage, nor has he been found to have a nasal polyp.  

The Board has considered whether a higher rating is available under an alternate diagnostic code, but determines that the Veteran has not been found to have a deviated septum due to trauma, loss of part of the nose, chronic sinusitis, laryngitis, a laryngectomy, complete organic aphonia, larynx stenosis, a pharynx injury, bacterial rhinitis, or granulomatous rhinitis.  Thus, Diagnostic Codes 6502-6521, 6523-6524 are not for application.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including radiating pain, incomplete paralysis of a nerve, voiding frequency, and nasal congestion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms were not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings assigned for his levels of impairment.  In other words, the Veteran does not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for a disability characterized by night sweats is denied.

An initial rating in excess of 30 percent for radiculopathy of the right lower extremity is denied.

For the period of appeal prior to September 14, 2011, a compensable rating for benign prostatic hypertrophy is denied.

For the period of appeal from September 14, 2011, a rating in excess of 20 percent for benign prostatic hypertrophy is denied.

An initial compensable rating for allergic rhinitis is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claim for service connection for an eye disability, the Veteran contends that he has light sensitivity due to an explosion or flash bang in Iraq.  See the July 2015 Board hearing transcript.  He has not been afforded a VA eye examination.  VA treatment records indicate that the Veteran has consistently reported having sensitivity to light.  In addition, in a March 2016 optometry appointment, the Veteran was found to have hypertension with mild retinopathy and cataracts.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA eye examination and medical opinion should be obtained.

With regard to the claim for service connection for hemoptysis, it is unclear whether the Veteran has a current disability.  In January 2005, the Veteran reported having hemoptysis; however it was noted to be resolved in March 2005.  In July 2006, the Veteran was noted to have minimal hemoptysis, which "may be related to PTSD."  In July 20007, the Veteran was found to have a recurrent episode of hemoptysis.  In a September 2011 VA examination, the Veteran reported he had bronchitis with coughing up blood for 2 years, but that he was no longer coughing up blood.  The examiner indicated that there was no diagnosis because there was no pathology.  Most recently, in the July 2015 Board hearing, the Veteran testified that exposure to sulfur fires in Iraq caused him to cough up blood, which came out in "little speckles" and was not very heavy, but was ongoing.  As such, the Board finds that an addendum medical opinion is necessary.  

With regard to the claim for service connection for a disability characterized by painful joints, the Veteran indicated in the July 2015 Board hearing that the painful joints were due to degenerative arthritis in the knees and ankles, which started after his in-service back injury.  The Board notes that in the September 2011 VA examination, the examiner noted that X-rays confirmed a diagnosis of degenerative arthritis changes in the bilateral knees.  As such, a VA examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the nature and likely etiology of any current eye diagnoses.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current eye disability.  

All diagnoses shall be reported.  The examiner should opine on whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye condition is related to incident, injury, or event in active service.

2.  Contact the VA examiner who conducted the September 2011 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

All diagnoses shall be reported.  The examiner should then provide opinions as to the following:

(a) Whether it whether any current hemoptysis or related diagnosis is a separate disability from the service-connected PTSD; and  

(b) If so, whether it is at least as likely as not (a 50 percent or greater probability) that any hemoptysis or related diagnosis is related to incident, injury, or event in active service; to include discussion of the Veteran's contentions that the condition was due to exposure to sulfur fires in Iraq.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current knee and/or ankle disabilities.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the knees and ankles.  

All diagnoses shall be reported.  The examiner should then provide opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any knee and/or ankle diagnosis is related to incident, injury, or event in active service; and

(b) Whether it is at least as likely as not that any current knee and/or ankle diagnosis is causally related to and/or increased in severity by any the service-connected low back disability.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


